Case 3:19-sw-00020-DMC Document 2 Filed 12/20/19 Page 1of5

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

Eastern District of California

In the Matter of the Search of

 

AN IPHONE WITH A SILVER BACK PLATE,
CURRENTLY LOCATED AT THE FOREST ) Case No. 3! '19-StW-COZO DMC
SERVICE EVIDENCE LOCKER IN REDDING, _ )
CALIFORNIA
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of California

(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A-3, attached hereto and incorporated by reference.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference.

YOU ARE COMMANDED to execute this warrant on or before 11/13/2019 (not to exceed 14 days)

O in the daytime 6:00 a.m. to 10:00 p.m. /@ at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: any authorized U.S. Magistrate Judge in the Eastern
District of California.

O Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

QO for —_—_ days (not to exceed 30) + until, the facts justifying, the later specific date of

  

Date and time issued: —/ 0/20f) G FPIDamM. —

 

 

Jules signature

City and state: Redding, California __ Dennis M. Cota, U.S. Magistrate Judge

7 Printed name and title
Case 3:19-sw-00020-DMC Document 2 Filed 12/20/19 Page 2 of5

ATTACHMENT A-3

Device to be Searched

AN IPHONE WITH A SILVER BACK PLATE, LOCATED AT THE FOREST SERVICE
EVIDENCE LOCKER IN REDDING, CALIFORNIA.

This warrant authorizes the forensic examination of this Device for the purpose of

identifying the electronically stored information described in Attachment B.
Case 3:19-sw-00020-DMC Document 2 Filed 12/20/19 Page 3 of 5

1.

2.

ATTACHMENT B

All records on Devices 1-6 described in Attachments A1-A6 that relate to
violations of 21 U.S.C. §§ 841(a)(1) and 846 and 18 USC 1361, involving KEVIN HUMBERTO
QUIJADA COLOCHO (Device 2), CORNELIO MORALES RODRIGUEZ (Device 4),
DAMIAN ISAAC RIOS FABER (Device 3), and unidentified co-conspirators (Devices 1, 5, 6)
during the time period beginning January 1, 2019 thru August 19, 2019, including:

a. Any and all names, words, telephone numbers, email addresses, time/date

information, messages or electronic data in the memory of the mobile telephone
or on a server and associated with the mobile telephone and described as:

i.
ii.
iii.
iv.
v.
vi.
vii.

Vili.

ix.

Xi.

Incoming call history (for the period of 1/1/19 to 8/19/19);

Outgoing call history (for the period of 1/1/19 to 8/17/19);

Missed call history (for the period of 1/1/19 to 8/19/19);

Outgoing text messages (for the period of 1/1/19 to 8/17/19);
Incoming text messages (for the period of 1/1/19 to 8/19/19);

Draft text messages (for the period of 1/1/19 to 8/17/19);
Telephone book (a/k/a “contacts list’);

Data screen or tile identifying the telephone number associated with
the mobile telephone searched;

Dates screen, file, or writing containing serial numbers or other
information to identify the mobile phone searches;

Voicemail (for the period of 1/1/19 to 8/19/19);

User-entered messages (e.g., to-do lists) (for the period of-1/1/19 to
8/17/19).

. lists of customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates, places, and
amounts of specific transactions;

. any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information);

any information recording schedule or travel (for the period of 1/1/19 to 8/18/19);

internet browsing history (for the period of 1/1/19 to 8/17/19); and

. emails

. photographs

Evidence of user attribution showing who used or owned the Devices at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history;
Case 3:19-sw-00020-DMC Document 2 Filed 12/20/19 Page 4 of 5

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.
Case 3:19-sw-00020-DMC Document 2 Filed 12/20/19 Page 5of5

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) (modified)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

3:1 9-Sw- oo020 10/31/14

 

 

 

Inventory made in the presence of :

Technician . Triarty Couaty Shentt{'s OfGu Detect Josh Ford

 

Inventory of the property taken and name of any person(s) seized:
This ( Phone was delivered to Detective Josh Fort on
th
© cteber ay 2olG for data ex traction. Due to c

j Phone's fe curity Features, Detechve Ferd was unable
fo access the iPhone's date using Cellebrite Sof teare.

Therefore a search of the {Phone's Content was not
/

pe ssi ble.

 

Certification

 

] swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.

TIC

Subscribed, sworn to, and returned before me this date.

 

 

ES eres

Signature of Judge Date

 

 
